USCA11 Case: 21-14021    Document: 28-1      Date Filed: 12/30/2022   Page: 1 of 14




                                                    [DO NOT PUBLISH]
                                    In the
                 United States Court of Appeals
                         For the Eleventh Circuit

                           ____________________

                                 No. 21-14021
                           Non-Argument Calendar
                           ____________________

        UNITED STATES OF AMERICA,
                                                       Plaintiff-Appellee,
        versus
        LUIS ERNESTO PEREZ-QUEVEDO,
        a.k.a. Acuerpado,


                                                    Defendant-Appellant.


                           ____________________

                  Appeal from the United States District Court
                       for the Middle District of Florida
                   D.C. Docket No. 8:18-cr-00031-WFJ-SPF-3
USCA11 Case: 21-14021          Document: 28-1         Date Filed: 12/30/2022          Page: 2 of 14




        2                           Opinion of the Court                        21-14021

                                 ____________________

        Before ROSENBAUM, JILL PRYOR, and BRANCH, Circuit Judges.
        PER CURIAM:
                Luis Perez-Quevedo appeals his 210-month sentence after
        pleading guilty without a plea agreement to two criminal counts1
        stemming from his role in an international cocaine-smuggling
        operation that utilized self-propelled semi-submersible (“SPSS”)
        vessels to transport large quantities of cocaine from Colombia to
        Mexico—with the ultimate goal of getting the drugs into the
        United States. He argues that the district court erred during
        sentencing by (1) denying him a “minor role” adjustment and (2)
        failing to address the factors related to the “minor role”
        adjustment.2 In other words, he argues that the district court’s


        1
          Perez-Quevedo pleaded guilty to (1) “conspiracy to distribute and possess
        with intent to distribute five kilograms or more of cocaine while aboard a
        vessel subject to the jurisdiction of the United States,” in violation of 46 U.S.C.
        §§ 70503(a)(1) and 70506(a) and (b), and 21 U.S.C. § 960(b)(1)(B)(ii); and (2)
        “conspiracy to distribute and possess with intent to distribute five kilograms
        or more of cocaine knowing, intending, and having reasonable cause to
        believe that such substances would be unlawfully imported into the United
        States,” in violation of 21 U.S.C. §§ 959, 963, and 960(b)(1)(B)(ii), and 18 U.S.C.
        § 3238.
        2
          Perez-Quevedo includes only the first argument in his “statement of the
        issues” section of his brief. He goes on to argue, however, that “the court
        failed in addressing the factors related to the adjustment requiring a reversal.”
        Despite the lack of clarity, we consider both arguments.
USCA11 Case: 21-14021     Document: 28-1      Date Filed: 12/30/2022    Page: 3 of 14




        21-14021                Opinion of the Court                      3

        result and process were wrong. After review, we affirm his
        sentence.
                                    I.    Background
                     A. Facts
                From at least July 2015 through October 2017, Perez-
        Quevedo and other individuals participated in a sophisticated drug-
        trafficking operation that included building SPSS vessels in
        Colombia, loading those vessels with significant quantities of
        cocaine, and dispatching those vessels to Mexico to supply
        members of the Sinaloa Cartel. The ultimate goal was to distribute
        the cocaine in the United States.
               This scheme involved multiple stages and it took roughly six
        weeks to build each SPSS vessel. First, the organization selected a
        construction site within the jungles of Colombia. Second,
        temporary housing was constructed for the workers. Third, a
        carpentry crew was brought in to complete the wood construction
        phase. Fourth, a crew of fiberglass fabricators were brought in for
        fiberglass construction. Fifth, mechanics were brought in to install
        the engines. Finally, the then-completed SPSS vessel would be
        moved to a different location for storage until it was time to load
        the vessel with cocaine and dispatch it to Mexico. As a general
        matter, workers were not permitted to leave the construction site
        until the SPSS vessel was completed, and cell phones were not
        allowed on site.
USCA11 Case: 21-14021        Document: 28-1        Date Filed: 12/30/2022        Page: 4 of 14




        4                         Opinion of the Court                     21-14021

               Perez-Quevedo had a unique organizational role. After
        developing a relationship with two of the organization’s bosses
        (Fernando Pineda-Jimenez and Rodrigo Pineda) by “provid[ing]
        taxi services” for them for “about a year,” Perez-Quevedo was
        offered a role in the drug-trafficking operation. His responsibilities
        ranged from “[h]elping in the construction or building of the site
        and bedrooms” to “be[ing] in charge of [the] radio” that
        communicated with boats bringing materials to the construction
        site to facilitating payment between a boss in the organization
        (Fernando Pineda-Jimenez) and the head of the fiberglass crew
        (Adrian Luna-Munoz). At one point, Perez-Quevedo stopped
        working on the construction of the SPSS vessels and began
        working for Pineda-Jimenez as a chauffeur as well as someone who
        would “stay at the house and [] be responsible for the missus and
        for the children, to take them to school” and “just [] be on the alert
        to do whatever [Perez-Quevedo] was needed for.”
              As it relates to this case, three SPSS vessels were built, loaded
        with cocaine, and launched.3 The first of these vessels was


        3
          The charges against Perez-Quevedo were for his involvement in the
        construction of three SPSS vessels. At his sentencing hearing, however, Perez-
        Quevedo admitted that he was involved in building four vessels:
               [Counsel for defendant]: All of those people are involved in
               this conspiracy. And I’m talking only about this three-boat
               conspiracy, three semi-submersibles.
               The Court: I thought it was four. Your client said four, didn’t
               he?
USCA11 Case: 21-14021        Document: 28-1        Date Filed: 12/30/2022       Page: 5 of 14




        21-14021                  Opinion of the Court                             5

        interdicted by the Coast Guard on July 18, 2015. On board the
        vessel were four crewmembers and approximately 6,900 kilograms
        of cocaine.4 The second vessel was interdicted by the Coast Guard
        on August 31, 2015. Similar to the first vessel, there were four
        crewmembers and approximately 6,845 kilograms of cocaine on
        board. The third vessel was interdicted by the Coast Guard on
        March 3, 2016. There were four crewmembers and approximately
        5,824 kilograms of cocaine on board.
               Perez-Quevedo’s involvement was considered to be the
        same with each vessel: “Specifically, Perez-Quevedo was involved
        in the preparations for this smuggling trip by facilitating operations
        at the construction site.”
                       B. Procedural History
               A federal grand jury returned a two-count indictment
        naming Perez-Quevedo along with five other individuals for their
        involvement in the drug-trafficking operation. In short, Count
        One was for conspiracy to possess with intent to distribute five
        kilograms or more of cocaine on a vessel subject to the jurisdiction


               [Counsel for defendant]: My client said four, yes, but he has
               only been charged with three.
               The Court: All right.
               [Counsel for defendant]:     We don’t dispute that he was
               involved in four.
        4
         Because this SPSS vessel sank while being towed after the interdiction, only
        5,621 kilograms were recovered.
USCA11 Case: 21-14021          Document: 28-1         Date Filed: 12/30/2022          Page: 6 of 14




        6                           Opinion of the Court                        21-14021

        of the United States and Count Two was for conspiracy to import
        five kilograms or more of cocaine into the United States.
              Perez-Quevedo pleaded guilty to both counts and he was
        adjudicated guilty. There was no plea agreement.
              The district court held a sentencing hearing to determine the
        appropriate sentence for Perez-Quevedo. At this hearing, Perez-
        Quevedo raised numerous arguments. As applicable to this appeal,
        Perez-Quevedo argued that the district court should apply a
        reduction in sentencing because he was a “minor participant.”5
        The district court, however, concluded that Perez-Quevedo did
        not qualify as a minor participant:
                There are indeed people that are superior to [Perez-
                Quevedo] in this conspiracy. But there are many,


        5
         At the district court, Perez-Quevedo also argued that he was entitled to the
        “minimal participant” adjustment. On appeal, however, he only argues that
        he was a “minor participant.” The “minimal participant” and “minor
        participant” adjustments are distinct mitigators under the United States
        Sentencing Guidelines. See U.S.S.G. § 3B1.2. A defendant is a “minor
        participant” if he is “substantially less culpable than the average participant” in
        the criminal activity and “less culpable than most other participants in the
        criminal activity, but whose role could not be described as minimal.” Id.
        § 3B1.2, cmt. (n.3(A), 5). Minor participants are entitled to a two-level decrease
        in offense level. Id. § 3B1.2(b). The “minimal participant” adjustment is
        reserved for individuals who were less involved than “minor participants.”
        See id. § 3B1.2, cmt. (n.4). So, even if Perez-Quevedo had raised a “minimal
        participant” argument, it would necessarily fail because we conclude that the
        district court did not clearly err in denying Perez-Quevedo a “minor
        participant” adjustment.
USCA11 Case: 21-14021           Document: 28-1        Date Filed: 12/30/2022      Page: 7 of 14




        21-14021                     Opinion of the Court                           7

                  many people that are inferior, many people not listed
                  on that piece of paper, such as the dozen or so or 20
                  poor saps that rode these boats . . . just pitiful, pitiful
                  people who were way inferior to your client. Your
                  client was involved in the construction of four vessels,
                  massive semi-submersibles. He was trusted by the
                  boss to look after the boss’s family when the boss was
                  traveling. He was a driver or the taxi cab driver in a
                  taxi fleet of one for the underboss who happens to be
                  the brother of the main boss.
                  So given his involvement, including operating the
                  radio telephone or whatever it is, and none of the
                  other workers of course had access to electronics as
                  he testified, I decline to find based on De Varon[6] that
                  he qualifies as a . . . minor role participant.
              In addition, the district court considered the fact that Perez-
        Quevedo was “tasked with jobs that others [were not]” and
        “allowed at the dispatch site where others [were not]” as additional
        evidence that he was a “trusted individual.”
               In light of the evidence, and in consultation with the United
        States Sentencing Guidelines, the district court sentenced Perez-




        6
            United States v. De Varon, 175 F.3d 930 (11th Cir. 1999) (en banc).
USCA11 Case: 21-14021        Document: 28-1       Date Filed: 12/30/2022       Page: 8 of 14




        8                        Opinion of the Court                    21-14021

        Quevedo to 210 months’ imprisonment and five years’ supervised
        release.7
              Importantly, the district court notified defense counsel that
        his “well taken objections” would be preserved and asked if there
        was “anything else [he] would like to preserve on the record.”
        Defense counsel responded, “[n]one other than those made
        already.”
               Perez-Quevedo timely appealed.
                                  II.     Standard of Review
               We review the district court’s denial of a role reduction for
        clear error. United States v. Valois, 915 F.3d 717, 730 n.8 (11th Cir.
        2019); United States v. De Varon, 175 F.3d 930, 934 (11th Cir. 1999)
        (en banc). To be clearly erroneous, the district court’s finding must
        leave us with a “definite and firm conviction that a mistake has
        been committed.” United States v. Rothenberg, 610 F.3d 621, 624
        (11th Cir. 2010) (quotations omitted). “The district court’s choice
        between two permissible views of the evidence as to the
        defendant’s role in the offense will rarely constitute clear error so
        long as the basis of the trial court’s decision is supported by the
        record and does not involve a misapplication of a rule of law.”
        United States v. Cruickshank, 837 F.3d 1182, 1192 (11th Cir. 2016)


        7
         The total offense level was 37 and Perez-Quevedo fell into criminal history
        category I, which yielded an advisory guidelines range of 210 to 262 months’
        imprisonment with a supervised release range of two to five years.
USCA11 Case: 21-14021      Document: 28-1      Date Filed: 12/30/2022      Page: 9 of 14




        21-14021                Opinion of the Court                         9

        (quotations omitted & alterations adopted). “The defendant bears
        the burden of establishing his minor role in the offense by a
        preponderance of the evidence.” Id.
               When a party fails to make a specific objection at sentencing
        and raises that objection for the first time on appeal, we will review
        only for plain error. United States v. Ramirez-Flores, 743 F.3d 816,
        821 (11th Cir. 2014).
                                     III.   Discussion
               Perez-Quevedo argues on appeal that he “should be treated
        as a minor participant for his role” in the drug-trafficking operation.
        We address (1) whether the district court erred in its determination
        that Perez-Quevedo was not a “minor participant” as well as (2)
        whether the district court erred in failing to address “the factors
        related to the [minor participant] adjustment” which Perez-
        Quevedo argues “require[s] a reversal.” We disagree with Perez-
        Quevedo on both arguments, and we affirm his sentence.
                      A. Did the District Court Clearly Err in Determining
                         that Perez-Quevedo was not a “Minor
                         Participant?”
               The “minor participant” role reduction applies to a
        defendant who is “substantially less culpable than the average
        participant in the criminal activity” and “less culpable than most
        other participants in the criminal activity, but whose role could not
        be described as minimal.” U.S.S.G. § 3B1.2, cmt. (n.3(A), 5). In
        simple terms, the district court should weigh two considerations:
USCA11 Case: 21-14021        Document: 28-1         Date Filed: 12/30/2022         Page: 10 of 14




        10                         Opinion of the Court                       21-14021

        (1) the defendant’s role and (2) his role as compared to the roles of
        other participants. De Varon, 175 F.3d at 940. This analysis is “fact-
        based” and considers the “totality of the circumstances.” U.S.S.G.
        § 3B1.2, cmt. (n.3(C)); see also Cruickshank, 837 F.3d at 1193–95.
        The Sentencing Commission has outlined several factors for
        district courts to use as guideposts when conducting this fact-
        intensive inquiry:8
                (i)     the degree to which the defendant understood
                        the scope and structure of the criminal activity;

                (ii)    the degree to which the defendant participated
                        in planning or organizing the criminal activity;

                (iii)   the degree to which the defendant exercised
                        decision-making authority or influenced the
                        exercise of decision-making authority;

                (iv)    the nature and extent of the defendant’s
                        participation in the commission of the criminal
                        activity, including the acts the defendant
                        performed and the responsibility and




        8
          As we explained in Cruickshank, these “amendments to the Sentencing
        Guidelines . . . further clarify the factors for a court to consider for a minor-
        role adjustment, and still continue to embrace the approach we took in De
        Varon.” 837 F.3d at 1193. And “[n]ot surprisingly, this non-exhaustive list of
        factors includes many of the same factors we delineated in De Varon.” Id. at
        1194.
USCA11 Case: 21-14021     Document: 28-1      Date Filed: 12/30/2022    Page: 11 of 14




        21-14021               Opinion of the Court                       11

                     discretion the defendant had in performing
                     those acts; [and]

              (v)    the degree to which the defendant stood to
                     benefit from the criminal activity.

        U.S.S.G. § 3B1.2, cmt. (n.3(C)). “The court must consider all of
        these factors to the extent applicable.” Valois, 915 F.3d at 732.
                To begin, it is clear from the record that the district court
        considered all the arguments, evidence, and additional information
        put before it, including the Presentence Investigation Report
        (“PSI”), the defendant’s sentencing memorandum, the defendant’s
        testimony at the sentencing hearing, and the testimony of a special
        agent for the Department of Homeland Security at the sentencing
        hearing. After a thorough inquiry, the district court determined
        that Perez-Quevedo did not qualify for the “minor participant” role
        reduction for myriad reasons. Some of these reasons included: (1)
        Perez-Quevedo’s role in the construction of—by his own
        admission—four SPSS vessels, (2) his responsibility for radio
        communications while other individuals at the construction site
        were not allowed to have cellphones, (3) his role in facilitating
        payment for the fiberglass crew, (4) his connection with higher-ups
        in the organization and the trust that was placed in Perez-Quevedo
        to watch over one of the bosses’ families, and (5) his presence at
        the dispatch site where others were not allowed. In addition, the
        district court considered Perez-Quevedo’s testimony that he
        played a small role in the organization but found that it was not
        credible. While the district court did not provide a direct
USCA11 Case: 21-14021         Document: 28-1         Date Filed: 12/30/2022         Page: 12 of 14




        12                         Opinion of the Court                        21-14021

        accounting of which evidence went to which factor, the record
        makes clear that the district court considered the evidence
        pertinent to each factor and was mindful of the Guidelines.9
               All in all, the district court determined that Perez-Quevedo
        was not less culpable than the average participant. We do not have
        to infer this from the district court’s other statements because it
        directly addressed Perez-Quevedo’s place in the organizational
        hierarchy: “There are indeed people that are superior to [Perez-
        Quevedo] . . . . But there are many, many people that are inferior,
        many people not listed on that piece of paper, such as the dozen or
        so or 20 poor saps that rode these boats . . . who were way inferior
        to [Perez-Quevedo].” Further, the district court considered Perez-
        Quevedo to be a “trusted individual” who performed tasks that
        others—such as the crewmembers and members of the different
        construction teams—were not given.
                After extensive review, we do not have a “definite and firm
        conviction” that the district court made a mistake. Rothenberg,
        610 F.3d at 624. Rather, we conclude that the district court did not
        clearly err in determining the defendant’s role. See Valois, 915 F.3d
        at 732.



        9
         The district court stated: “So given his involvement, including operating the
        radio telephone . . . and none of the other workers of course had access to
        electronics as he testified, I decline to find based on De Varon that he qualifies
        as a . . . minor role participant. So that objection is overruled.”
USCA11 Case: 21-14021     Document: 28-1      Date Filed: 12/30/2022     Page: 13 of 14




        21-14021               Opinion of the Court                        13

                     B. Did the District Court Fail to Consider the Proper
                        Factors when Determining Perez-Quevedo’s
                        Role?
               Perez-Quevedo also argues that the district court “failed [to
        address] the factors related to the adjustment requiring a reversal.”
        This argument falls well short.
               As an initial matter, this is a new argument. To be sure,
        Perez-Quevedo argued below that he should receive a role
        reduction. But, given the chance to raise additional objections in
        order to preserve “anything else . . . on the record,” Perez-
        Quevedo declined. Simply put, Perez-Quevedo preserved his
        argument that the district court erred in not granting him a role
        reduction, but he has never before argued that the district court
        erred by not considering the proper factors. See Ramirez-Flores,
        743 F.3d at 821 (“The defendant . . . fails to preserve a legal issue
        for appeal if the factual predicates of an objection are included in
        the sentencing record, but were presented to the district court
        under a different legal theory.” (quotations omitted)). As such, we
        must apply a different standard of review—plain error. Id.; see also
        United States v. Carpenter, 803 F.3d 1224, 1237 (11th Cir. 2015)
        (“[Appellant] did not make a specific and contemporaneous
        objection to either [special condition of his supervised release], and
        so our review is for plain error.”).
              To establish plain error, the appellant must show that: “(1)
        an error occurred; (2) the error was plain; (3) it affected his
USCA11 Case: 21-14021        Document: 28-1         Date Filed: 12/30/2022         Page: 14 of 14




        14                         Opinion of the Court                       21-14021

        substantial rights; and (4) it seriously affected the fairness of the
        judicial proceedings.” Ramirez-Flores, 743 F.3d at 822.
                As discussed above, it is clear from the record that the
        district court did in fact consider the proper factors as part of its role
        determination—especially considering that Perez-Quevedo’s
        arguments, in his sentencing memorandum10 and during the
        sentencing hearing, as well as the considerations put forth in the
        PSI—were all geared toward the role determination factors.11
              As such, he cannot satisfy either of the first two elements—
        that an error occurred or that the error was plain—and his
        argument must fail. See Ramirez-Flores, 743 F.3d at 822.
                                         IV.     Conclusion
               The district court was thorough in its sentencing
        determination. After careful review, we find that it did not fail to
        consider the relevant role determination factors nor clearly err in
        ruling that Perez-Quevedo did not qualify for a “minor participant”
        role reduction. Thus, we affirm Perez-Quevedo’s sentence.
                AFFIRMED.


        10
          As to Perez-Quevedo’s sentencing memorandum, the district court stated:
        “I have received a very good, well structured and well written sentencing
        memorandum. I appreciate that.”
        11
          Near the end of the sentencing hearing, as part of its sentencing explanation,
        the district court stated: “After considering the advisory guidelines and all the
        factors, I find that this guideline range is sufficient . . .”